EXHIBIT 10.13

 

[*]

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Amended and Restated Patent License Agreement
Agreement No. PM1401501

This Amended and Restated Patent License Agreement (“Patent License Agreement”)
is between the Licensor and the Licensee identified below (collectively,
“Parties”, or singly, “Party”).

Background

Licensor owns or controls Patent Rights. Licensee desires to secure the right
and license to use, develop, manufacture, market, and commercialize the Patent
Rights. Licensor has determined that such use, development, and
commercialization of the Patent Rights is in the public’s best interest and is
consistent with Licensor’s educational and research missions and goals. Licensor
desires to have the Patent Rights developed and used for the benefit of
Licensee, the inventors, Licensor, and the public.

Licensor has previously entered into two separate license agreements with
subsidiaries of Aeglea BioTherapeutics, Inc. (“Aeglea”). These license
agreements are between Licensor and AECase, LLC (PM1401501), and AEMase, LLC
(PM140161), respectively, both effective December 24, 2013 (the “Prior
Agreements”). Licensor and Aeglea wish to amend certain terms of the Prior
Agreements and to combine the two Prior Agreements into this single Amended and
Restated Patent License Agreement. This Amended and Restated Patent License
Agreement will amend, restate, and supersede the Prior Agreements in all
respects.

NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, the Parties hereby agree as follows:

The terms and conditions of this Patent License Agreement attached hereto as
Exhibit A are incorporated herein by reference in their entirety (the “Terms and
Conditions”). In the event of a conflict between provisions of this Patent
License Agreement and the Terms and Conditions, the provisions in this Patent
License Agreement shall govern. Unless defined in this Patent License Agreement,
capitalized terms used in this Patent License Agreement shall have the meanings
given to them in the Terms and Conditions.

The section numbers used in the left hand column in the table below correspond
to the section numbers in the Terms and Conditions.

1.

Definitions

 

Effective Date

Date of last signature below

 

Licensor

The University of Texas at Austin, on behalf of the Board of Regents of the
University of Texas System, an agency of the State of Texas, whose address is
3925 W. Braker Lane, Suite 1.9A (R3500), Austin, Texas 78759.

 

Licensee

Aeglea BioTherapeutics, Inc.

 

--------------------------------------------------------------------------------

 

 

Contract Year and Contract Quarters

Contract Year is 12-month period ending on December 31 and Contract Quarters are
3-month periods ending on March 31, June 30, Sept. 30, Dec. 31

 

Territory

World-wide

 

Field

All fields

 

 

Patent Rights

 

App. No./
Date of Filing

Title

Inventor(s)

Jointly Owned? (Y/N; if Y, with whom?)

Prosecution Counsel

 

US61/871,727 filed 8/29/2013

Engineered Primate Cystine/Cysteine Degrading Enzymes as Antineogenic Agents
(6337 GEO)

George Georgiou
Everett M. Stone

No

Parker Highlander PLLC

 

US61/948,106 filed 03/05/2014

Engineered Primate Cystine/Cysteine Degrading Enzymes as Antineogenic Agents
(6337  GEO)

George Georgiou
Everett M. Stone

No

Parker Highlander PLLC

 

US14/472,779 filed 08/29/2014

Engineered Primate Cystine/Cysteine Degrading Enzymes as Antineogenic Agents
(6337 GEO)

George Georgiou
Everett M. Stone

No

Parker Highlander PLLC

 

South Korea 10-2016-7008 299 filed 08/29/2014

Engineered Primate Cystine/Cysteine Degrading Enzymes as Antineogenic Agents
(6337 GEO)

George Georgiou
Everett M. Stone

No

Parker Highlander PLLC

 

PCT/US2014/0 53374 filed 08/29/2014

Engineered Primate Cystine/Cysteine Degrading Enzymes as Antineogenic Agents
(6337 GEO)

George Georgiou
Everett M. Stone

No

Parker Highlander PLLC

 

JP filed 08/29/2014

Engineered Primate Cystine/Cysteine Degrading Enzymes as Antineogenic Agents
(6337 GEO)

George Georgiou
Everett M. Stone

No

Parker Highlander PLLC

 

Israel 244263 I filed 08/29/2014

Engineered Primate Cystine/Cysteine Degrading Enzymes as Antineogenic Agents
(6337 GEO)

George Georgiou
Everett M. Stone

No

Parker Highlander PLLC

 

Europe 14839001.6 filed 08/29/2014

Engineered Primate Cystine/Cysteine Degrading Enzymes as Antineogenic Agents
(6337 GEO)

George Georgiou
Everett M. Stone

No

Parker Highlander PLLC

 

China 201480054224.9 filed 08/29/2014

Engineered Primate Cystine/Cysteine Degrading Enzymes as Antineogenic Agents
(6337 GEO)

George Georgiou
Everett M. Stone

No

Parker Highlander PLLC

 

Canada 2,922,557 filed 08/29/2014

Engineered Primate Cystine/Cysteine Degrading Enzymes as Antineogenic Agents
(6337 GEO)

George Georgiou
Everett M. Stone

No

Parker Highlander PLLC

 

Australia 2014312168 filed 08/29/2014

Engineered Primate Cystine/Cysteine Degrading Enzymes as Antineogenic Agents
(6337 GEO)

George Georgiou
Everett M. Stone

No

Parker Highlander PLLC

 

US61/871,768 filed 08/29/2013

Engineered Human Methionine Gamma Lyase Enzymes and Pharmacological Preparations
Thereof (614 GEO)

George Georgiou
Everett M. Stone
Wei-Cheng Lu

No

Parker Highlander PLLC

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 2Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

 

Patent Rights

 

App. No./
Date of Filing

Title

Inventor(s)

Jointly Owned? (Y/N; if Y, with whom?)

Prosecution Counsel

 

US14/472,750 filed 08/29/2013

Engineered Human Methionine Gamma Lyase Enzymes and Pharmacological Preparations
Thereof (6314 GEO)

George Georgiou
Everett M. Stone
Wei-Cheng Lu

No

Parker Highlander PLLC

 

South Korea 10-2016-7007-045 filed 08/29/2014

Engineered Human Methionine Gamma Lyase Enzymes and Pharmacological Preparations
Thereof (6314 GEO)

George Georgiou
Everett M. Stone
Wei-Cheng Lu

No

Parker Highlander PLLC

 

PCT/U52014/ 053359 filed 08/29/2014

Engineered Human Methionine Gamma Lyase Enzymes and Pharmacological Preparations
Thereof (6314 GEO)

George Georgiou
Everett M. Stone
Wei-Cheng Lu

No

Parker Highlander PLLC

 

JP filed 08/29/2014

Engineered Human Methionine Gamma Lyase Enzymes and Pharmacological Preparations
Thereof (6314 GEO)

George Georgiou
Everett M. Stone
Wei-Cheng Lu

No

Parker Highlander PLLC

 

Israel 244261 filed 08/29/2014

Engineered Human Methionine Gamma Lyase Enzymes and Pharmacological Preparations
Thereof (6314 GEO)

George Georgiou
Everett M. Stone
Wei-Cheng Lu

No

Parker Highlander PLLC

 

Europe 14841106.9 filed 08/29/2014

Engineered Human Methionine Gamma Lyase Enzymes and Pharmacological Preparations
Thereof (6314 GEO)

George Georgiou
Everett M. Stone
Wei-Cheng Lu

No

Parker Highlander PLLC

 

China 20140050681.0 filed 08.29.2014

Engineered Human Methionine Gamma Lyase Enzymes and Pharmacological Preparations
Thereof (6314 GEO)

George Georgiou
Everett M. Stone
Wei-Cheng Lu

No

Parker Highlander PLLC

 

Canada 2,922,550 filed 08/29/2014

Engineered Human Methionine Gamma Lyase Enzymes and Pharmacological Preparations
Thereof (6314 GEO)

George Georgiou
Everett M. Stone
Wei-Cheng Lu

No

Parker Highlander PLLC

 

Australia 2014312159 filed 08/29/2014

Engineered Human Methionine Gamma Lyase Enzymes and Pharmacological Preparations
Thereof (6314 GEO)

George Georgiou
Everett M. Stone
Wei-Cheng Lu

No

Parker Highlander PLLC

 

[*]

[*]

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

 

USPTO Entity Status as of Effective Date

Check one box:

Small☐

Large☐

 



*Confidential Treatment Requested.

 






Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 3Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

2.4

Diligence Milestones

 

Diligence Milestones and deadlines
(see Section 20.1)

Diligence Milestones

Deadlines

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



*Confidential Treatment Requested.

 

 








Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 4Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

3.

Compensation

3.1(a)

Patent expenses due upon Effective Date

Amount

Based on invoices received as of:

 

 

[*]

[*]

 

3.1(b)

Milestone fees

 

 

 

 

Milestone Events

Milestone Fees

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

7.Obtain Regulatory Approval in any country [*]

$5,000,000

8.Obtain Regulatory Approval in any country [*]

$5,000,000

9.Obtain Regulatory Approval for an additional indication in any country [*]

$500,000

10.Obtain Regulatory Approval for an additional indication in any country [*]

$500,000



*Confidential Treatment Requested.

 

 



3.1(c)

Scheduled license fee payments

[*]

3.1(d)

Sublicense Fees

25% of Non-Royalty Sublicensing Consideration from a Sublicense Agreement fully
signed before [*]

20% of Non-Royalty Sublicensing Consideration from a Sublicense Agreement fully
signed on or after [*] and before [*]

15% of Non-Royalty Sublicensing Consideration from a Sublicense Agreement fully
signed on or after [*] and before [*]

6.5% of Non-Royalty Sublicensing Consideration Agreement signed on or after [*]

3.1(e)

Assignment Fee

[*]

3.2

Running royalty rate (applies to Net Product Sales by Licensee, Affiliates and
Sublicensees)

[*]

 



Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 5Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

18.

Contact Information

 

Licensee Contacts

Licensor Contacts

Contact for Notice:

Attn: David G. Lowe

Aeglea BioTherapeutics, Inc.

901 S. MoPac Expressway

Barton Oaks Plaza One

Suite 250

Austin, TX 78746

Fax: (512) 872-5121

Phone: (512) 942-2935

E-mail: David@aegleabio.com

 

Accounting contact:

Attn: Charles York

Aeglea BioTherapeutics, Inc.

901 S. MoPac Expressway

Barton Oaks Plaza One

Suite 250

Austin, TX 78746

Fax: (512) 872-5121

Phone: (512) 942-2935

E-mail: cyork@aegleabio.com

 

Patent prosecution contact:

Attn: Head of Business and

Corporate Development

Aeglea BioTherapeutics, Inc.

901 S. MoPac Expressway

Barton Oaks Plaza One

Suite 250

Austin, TX 78746

Fax: (512) 872-5121

Phone: (512) 942-2935

E-mail:David@aegleabio.com

contracts@aegleabio.com

 

With a copy to:

Attn: Erin Thomson

Vinson & Elkins LLP

2801 Via Fortuna

Suite 100

Austin, TX 78746

Phone: (512) 542-8762

E-mail: ethomson@velaw.com

 

Contact for Notice:

Attn: Contract Manager

3925 W. Braker Lane, Suite 1.9A (R3500)

Austin, TX 78759

Fax: 512 475-6894

Phone: 512 471-2995

E-mail: licensing@otc.utexas.edu

 

Payment and reporting contact:

Checks payable to “The University of Texas at Austin”

Attn: Accounting

3925 W. Braker Lane, Suite 1.9A (R3500)

Austin, TX 78759

Fax: 512 475-6894

Phone: 512 471-2995

E-mail: accounting@otc.utexas.edu

 

Patent prosecution contact:

Attn: Patents

3925 W. Braker Lane, Suite 1.9A (R3500)

Austin, TX 78759

Fax: 512 475-6894

Phone: 512 471-2995

E-mail: patents@otc.utexas.edu

 

 

For Licensor Administrative Purposes Only

Changes to Standard Form Terms and Conditions

Yes

 




Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 6Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

20.Special Provision. The Parties hereby agree to the following special
provisions set forth in this Section 20 with respect to this Patent License
Agreement.

20.1Diligence Milestones.

20.1.1Upon written request from Licensee to Licensor given prior to the
scheduled deadline date to achieve a particular Diligence Milestone set forth in
Section 2.4, Licensee may request a [*] extension of said Diligence Milestone
deadline date; and said request shall be accompanied by evidence that
demonstrates to Licensor’s reasonable satisfaction that Licensee (and/or its
Affiliates and Sublicensees) have been devoting continued diligent efforts to
achieve said Diligence Milestone; and Licensor shall grant the requested
extension if Licensor approves the evidence and efforts, which approval will not
be withheld unreasonably.

*Confidential Treatment Requested.

 

20.1.2If a first extension has been granted pursuant to Section 201.1 for a
particular Diligence Milestone deadline, Licensee may request a [*] extension
for the same Diligence Milestone deadline, which request shall be made in
accordance with the provisions set forth in Section 20.1.1; and if Licensor
grants said request, Licensee shall pay [*] to Licensor as consideration for
this second extension, payable within thirty (30) days after Licensee receives
written notice that Licensor is willing to grant the extension, which extension
will not be effective if said consideration is not paid by said due date. Any
failure to so pay said consideration shall not entitle Licensee to make a later
delayed payment during any default cure period that is otherwise specified in
this Agreement for curing other defaults.

20.2Prior to the assignment of this Patent License Agreement to a third party,
“Non-Royalty Sublicensing Consideration” shall be as follows:

[*]

After the assignment of this Patent License Agreement to a third party,
“Non-Royalty Sublicensing Consideration” shall be defined as follows:

[*]

20.3If the Parties mutually determine that the rights granted by this Patent
License Agreement are essential to the Licensee’s use of any University
Invention arising under Sponsored Research Agreement UTA13-001113, then such
University Invention shall be included in this Patent License Agreement, upon
Licensee’s payment to Licensor of a fee of [*].

20.4This Patent License Agreement replaces and supersedes the Prior Agreements
in all respects.

21.No Other Promises and Agreements; Representation by Counsel. Each Party
expressly warrants and represents and does hereby state and represent that no
promise or agreement which is not herein expressed has been made to such Party
in executing this Patent License Agreement except those explicitly set forth
herein and in the Terms and Conditions, and that such Party is not relying upon
any statement or representation of the other Party or its representatives. Each
Party is relying on it’s own judgment and has had the opportunity to be
represented by legal counsel.

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 7Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

Each Party hereby warrants and represents that it understands and agrees to all
terms and conditions set forth in this Patent License Agreement and said Terms
and Conditions.

22.Deadline for Execution by Licensee.  If this Patent License Agreement is
executed first by the Licensor and is not executed by the Licensee and received
by the Licensor at the address and in the manner set forth in Section 18 of the
Terms and Conditions within thirty (30) days of the date of signature set forth
under the Licensor’s signature below, then this Patent License Agreement shall
be null and void and of no further effect.

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Patent License Agreement.

LICENSOR: THE UNIVERSITY OF TEXAS AT AUSTIN

ON BEHALF OF TH BOARD OF REGENTS OF THE UNIVERSITY OF TEXAS SYSTEM

 

 

 

By:  /s/ Daniel W. Sharp, J.D.
Daniel W. Sharp, J.D.

Associate Vice President for Research and Director, Office of Technology
Commercialization

 

Date 1/30/17

LICENSEE: Aeglea BioTherapeutics, Inc.

 

 

 

 

 

 

 

By /s/ David G. Lowe
David G. Lowe

President and Chief Executive Officer

 

 

 

Date 31 January 2017

 

 

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 8Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

Exhibit A
Terms and Conditions of Patent License

These Terms and Conditions of Patent License (“Terms and Conditions”) are
incorporated by reference into the Patent License Agreement to which they are
attached. All Section references in these Terms and Conditions shall be
references to provisions in these Terms and Conditions unless explicitly stated
otherwise.

1.

Definitions

“Affiliate” of a Party means any person, corporation or other business entity
which, directly or indirectly through one or more intermediaries, actually
controls, is actually controlled by, or is under common control with that Party.
As used in this paragraph, “control” means to possess, directly or indirectly,
the power to affirmatively direct the management and policies of such person,
corporation or other business entity, whether through ownership of at least
fifty percent (50%) of the voting securities or by contract relating to voting
rights or corporate governance.

“Agreement” means collectively (i) these Terms and Conditions, and (ii) the
Patent License Agreement.

“BLA” means Biological License Application, as defined in the U.S. Federal Food,
Drug and Cosmetic Act and the regulations promulgated thereunder, as well as any
equivalent foreign application, registration or certification in the relevant
country, such as a Marketing Approval Application in Europe, in each case with
respect to a Licensed Product.

“Change of Control” with respect to any Party means the occurrence of any of the
following events: (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act) of securities
representing fifty percent (50%) or more of the total voting power represented
by such Party’s then -outstanding voting securities; or (ii) the consummation of
(A) a merger or consolidation of such Party with any other corporation, other
than a merger or consolidation which would result in the voting securities of
such Party outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or the entity that controls such surviving entity) at least
fifty percent (50%) of the total voting power represented by the voting
securities of such Party, such surviving entity or the entity that controls such
Party or such surviving entity outstanding immediately after such merger or
consolidation, or (iii) the sale or disposition by such Party, to a third party
which is not an Affiliate of such Party, of all or substantially all such
Party’s assets.

“Commercially Reasonable Efforts” means the expenditure of those efforts and
resources used consistent with the usual practice of similarly situated
companies in pursuing development or commercialization of its other similar
pharmaceutical products with similar market potential and at a similar stage in
development.

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 1Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

“Contract Quarter” means the three-month periods indicated as the Contract
Quarter in Section 1 of the Patent License Agreement, or any stub period thereof
at the commencement of the Agreement or the expiration or termination of the
Agreement.

“Contract Year” means the 12-month periods indicated as the Contract Year in
Section 1 of the Patent License Agreement, or any stub period thereof at the
commencement of the Agreement or the expiration or termination of the Agreement.

“Covered” means that with respect to a Patent Right, but for the license granted
under this Agreement, the use, manufacture, sale, offer for sale, development,
commercialization or importation of the subject matter in question by an
unlicensed entity would infringe a Valid Claim of a Patent Right.

“Cumulative Received Capital” means the total funding received by Licensee and
its Affiliates after the Equity Financing which funding may be received in
connection with any type of transaction, including, without limitation, grants,
financings, licensing, research and development, and strategic collaborations.

“Effective Date” means the date indicated as the Effective Date in Section 1 of
the Patent License Agreement.

“Enzyme” means [*]

*Confidential Treatment Requested.

 



“Equity Financing” means a transaction or series of related transactions in
which License and/or its Affiliates receive at least [*] in in cumulative
proceeds from the sale of equity.

“Fair Market Value” means the cash consideration an unaffiliated, unrelated
buyer would pay in an arm’s length sale of a substantially identical item sold
in the same quantity, under the same terms, and at the same time and place.

“Field” means the field indicated as the Field identified in Section 1 of the
Patent License Agreement.

“Government” means any agency, department, unit, or other instrumentality of the
United States of America, or any foreign country, or any province, state,
county, city or other political subdivision (including any supra-national agency
such as in the European Union).

“Gross Consideration” means all cash and non-cash consideration (e.g.,
securities).

“IND” means an Investigational New Drug Application, as defined in the U.S.
Federal Food, Drug and Cosmetic Act and the regulations promulgated thereunder,
or comparable filing in a foreign jurisdiction, in each case with respect to a
Licensed Product.

“Licensed Process” means a method or process whose practice or use is Covered by
a Valid Claim.

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 2Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

“Licensed Product” means any product or component (i) whose manufacture, use,
sale, offer for sale or import is Covered by any Valid Claim, or (ii) which is
made using a Licensed Process.

“Licensee” means the Party identified as the Licensee in Section 1 of the Patent
License Agreement.

“Licensor” means the Party identified as the Licensor in Section 1 of the Patent
License Agreement.

“Milestone Fees” means all fees identified as Milestone Fees in Section 3.1(b)
of the Patent License Agreement.

“Net Product Sales” means [*]

*Confidential Treatment Requested.

 



“Patent License Agreement” means the particular Patent License Agreement to
which these Terms and Conditions are attached and incorporated into by
reference.

“Patent Rights” means the Licensor’s rights in (a) the patents and patent
applications listed in Section 1 of the Patent License Agreement; (b) all
non-provisional patent applications that claim priority to any provisional
application listed in Section 1 of the Patent License Agreement; and (c) all
divisionals, continuations, and such claims of continuations-in-part as are
entitled to claim priority to the aforesaid patents and/or patent applications,
and all reissues, reexaminations, extensions of, and foreign counterparts; and
(d) any patents that issue with respect to the aforesaid patent applications.
From time to time during the term of the Agreement, upon written agreement by
both Parties, Licensee and Licensor shall update the list of all patent
applications and patents within the Patent Rights.

“Phase II” means a means a human clinical trial of a Licensed Product, including
possibly pharmacokinetic studies, the principal purpose of which is to make a
preliminary determination that such Product is safe in a patient population for
its intended use and to obtain sufficient information about such Product’s
efficacy to permit the design of further clinical trials, and generally
consistent with 21 CFR § 312.21(b). Said trial may be conducted in any country.

“Phase III” means a human clinical trial of a Licensed Product, which trial is
designed to: (a) establish that a Licensed Product is safe and efficacious for
its intended use; (b) define warnings, precautions and adverse reactions that
are associated with the Licensed Product in the dosage range to be prescribed;
(c) support regulatory approval of such Licensed Product; and (d) be generally
consistent with 21 CFR § 312.21(c). Said trial may be conducted in any country.

“Prosecution Counsel” means the law firm or attorney who is handling the
prosecution of the Patent Rights. Prosecution Counsel as of the Effective Date
is identified in Section 1 of the Patent License Agreement.

“Quarterly Payment Deadline” means the day that is ninety (90) days after the
last day of any particular Contract Quarter.

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 3Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

“Regulatory Approval” means, with respect to any country, any and all approvals
(including any applicable governmental price and reimbursement approvals),
licenses, registrations, or authorizations of any Regulatory Authority necessary
for the manufacture, use, storage, import, transport, marketing, and sale
(including packaging and labeling) of a product for human use in a country,
including approvals of BLAs and NDAs in the United States (and any foreign
counterparts or equivalents).

“Regulatory Authority” means any federal, national, multinational, regional,
state, provincial or local regulatory agency, department, bureau, commission,
council or other governmental entity having jurisdiction over the manufacture,
use, storage, import, transport, marketing, and sale (including packaging and
labeling)of a Licensed Product in the Territory.

“Sublicense Agreement” means any agreement or arrangement pursuant to which
Licensee (or an Affiliate or Sublicensee) grants to any third party any license
rights of Licensee under the Agreement.

“Sublicense Fee” means the fee specified in Section 3.1(d) of the Patent License
Agreement.

“Sublicensee” means any entity to whom an express sublicense has been granted
under the Patent Rights.

“Territory” means the territory so indicated as the Territory in Section 1 of
the Patent License Agreement.

“Valid Claim” means a claim of (i) an issued and unexpired patent included
within the Patent Rights unless the claim has been held unenforceable or invalid
by the final, un-reversed, and un-appealable decision of a court or other
government body of competent jurisdiction, has been irretrievably abandoned or
disclaimed, or has otherwise been finally admitted or determined to be invalid,
un-patentable or unenforceable, whether through reissue, reexamination,
disclaimer or otherwise, or (ii) a pending patent application within the Patent
Rights to the extent the claim continues to be prosecuted in good faith provided
that if a particular claim has not issued within five (5) years of its initial
non-provisional, national-stage filing, it shall not be considered a Valid Claim
for purposes of this Agreement unless and until such claim is included in an
issued patent and qualifies under subsection (i) of this definition.

2.

License Grant and Commercialization

 

2.1

Grant

 

(a)

Licensor grants to Licensee a royalty-bearing exclusive license (with the right
to sublicense as set forth in Section 2.3) under Patent Rights for the Field and
in the Territory to make, have made, distribute, have distributed, use, offer
for sale, sell, lease, loan, export and/or import Licensed Products.

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 4Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

 

(b)

This grant is subject to any rights of, or obligations to, the Government as set
forth in Section 11.2 (Government Rights). Subject to Licensor’s confidentiality
obligations under Article 8, Licensor retains the right to practice the Patent
Rights for its non-commercial teaching, research, education, and other
educationally-related purposes, including the right to (i) publish the
scientific findings from such research and (ii) grant third party not-for-profit
institutions rights under the Patent Rights solely for non-commercial teaching,
research, education, and other educationally-related purposes. In the event
Licensor’s Office of Technology Commercialization (“OTC”) becomes aware of any
proposed publication, including without limitation by George Georgiou, any
researcher working with George Georgiou, or otherwise, that the OTC understands
is likely to include the Licensed Products, then OTC agrees to use reasonable
efforts to submit said publication for review by Licensee in advance of
publication and to give due consideration to any responsive comments by
Licensee. Said draft publication shall be treated as Licensor’s Confidential
Information pursuant to Section 8 hereof.

 

(c)

Licensor reserves all rights not expressly granted in the Agreement and
disclaims the grant of any implied rights to Licensee.

 

2.2

Affiliates

Licensee may extend the license granted herein to any Affiliate provided that
the Affiliate agrees in writing to be bound by the Agreement to the same extent
as Licensee. Licensee agrees to deliver such written agreement to Licensor
within thirty (30) calendar days following execution. No additional
consideration above the consideration defined in this Patent License Agreement
shall be due to Licensor in connection with such extension.

 

2.3

Sublicensing

Licensee and its Affiliates have the right to grant Sublicense Agreements under
the Patent Rights. Each such Sublicense Agreement must be consistent with the
terms of the Agreement, subject to the following:

 

(a)

Each Sublicensee shall be a party to a Sublicense Agreement that is consistent
with, no less protective of Licensor’s rights than, and does not conflict with,
the terms of this Agreement, and shall include terms and conditions reasonably
sufficient to enable Licensee to comply with the terms of this Agreement,
including Sublicensor’s right to terminate such Sublicense Agreement if
Sublicensee challenges the validity of any Patent Rights in any legal
proceeding. Each Sublicense Agreement shall be granted for material
consideration. In the event of termination of the Agreement, continued
sublicense rights shall be governed by Section 7.5(a) (Effect of Termination).
Sublicensees shall have the unlimited right to grant further sublicenses under
any sublicense granted by the Licensee or its Affiliates

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 5Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

 

pursuant to this Agreement, provided that (i) a sublicensee of such Sublicensee
shall not have the right to grant further sublicenses without the prior written
consent of Licensor, which consent shall not be unreasonably withheld or
delayed, (ii) any sub-sublicense complies with the terms of this section, and
(iii) such sub-sublicense is granted only to the extent it is necessary for
commercialization of Licensed Products.

 

(b)

Licensor shall be given a true, complete, and correct copy of each Sublicense
Agreement granted by Licensee or an Affiliate, and any modification or
termination thereof, within thirty (30) days following the applicable execution
of the respective Sublicense Agreement or any amendment to such Sublicense
Agreement, and notwithstanding anything to the contrary herein, such Sublicense
Agreement shall be deemed Licensee’s Confidential Information. If the Sublicense
Agreement is not in English, Licensee shall provide Licensor an accurate English
translation of the sublicense. Licensee may redact portions of the Sublicense
Agreement which constitute sensitive confidential information, as long as such
information is not necessary to calculate or verify amounts owed to Licensor
under this Patent License Agreement. Licensee will use good faith efforts to
obtain the right to disclose to Licensor copies of any sub-sublicense agreements
in a manner consistent with the provisions of this Section 2.3(b).

 

(c)

Notwithstanding any such Sublicense Agreement, Licensee will remain primarily
liable to Licensor for all of the Licensee’s duties and obligations contained in
the Agreement, including without limitation the payment of running royalties due
under Section 3.2.

 

2.4

Diligent Commercialization

Licensee by itself, or through its Affiliates and Sublicensees, will use
Commercially Reasonable Efforts to research, develop and commercialize at least
one Licensed Product in the Field in the Territory. Without limiting the
foregoing, Licensee will fulfill the Diligence Milestones specified in Section
2.4 of the Patent License Agreement by the deadlines indicated therein and (c)
use diligent and Commercially Reasonable Efforts to perform and complete the
plans described in the annual report submitted pursuant to Section 4.2 (Annual
Written Progress Report). Licensor hereby agrees that the efforts of
Sublicensees, Affiliates, and any third party contractors shall be deemed the
acts of Licensee for purposes of satisfying this Section 2.4, and for the
purposes of fees due under Section 3.1(b) of the Patent License Agreement.

3.

Compensation

In consideration of rights granted to Licensee, Licensee will pay Licensor the
following fees and royalties. All fees and royalties are not refundable and are
not creditable against other fees and royalties. Each payment will reference the
Patent License Agreement

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 6Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

number and will be sent to Licensor’s payment and accounting contact in Section
18 (Notices) of the Patent License Agreement.

 

3.1

Non-Royalty Payments due from Licensee

 

(a)

Patent Expenses. Licensee will reimburse Licensor for the past patent expenses
stated in Section 3.1(a) of the Patent License Agreement within thirty (30) days
after the Effective Date. The stated amount is the current estimate for past
patent expenses based on invoices received by the Licensor through the stated
date. Licensee’s obligations to pay all past and future patent expenses pursuant
to Section 6 (Patent Expenses and Prosecution) will not be limited by such
amount.

Milestone Fees. Licensee will pay Milestone Fees indicated in Section 3.1(b) of
the Patent License Agreement by the Quarterly Payment Deadline for the Contract
Quarter in which the Milestone Events set forth in Section 3.1(b) of the Patent
License Agreement are achieved. Notwithstanding anything to the contrary, each
Milestone Fee is payable only once under this Agreement, with respect to the
initial accomplishment thereof, regardless of the number of Licensed Products
(or indications therefor) or the number of times such Milestone Event may be
achieved. [*]

*Confidential Treatment Requested.

 



 

(c)

Scheduled License Fees. Licensee will pay license fees in the amounts set forth
in Sections 3.1(c) of the Patent License Agreement. Licensor will invoice
Licensee for such fees in accordance with the stated schedule (i.e., thirty (30)
days prior to the due date). Such invoices will be due and payable within thirty
(30) days from the date of invoice.

 

(d)

Sublicense Fees. Licensee will pay Sublicense Fees indicated in Section 3.1(d)
of the Patent License Agreement on or before the Quarterly Payment Deadline for
the Contract Quarter.

 

(e)

Assignment Fee. In the event Licensee assigns this Patent License Agreement to a
third party that is not an Affiliate of Licensee, or if Licensee assigns this
Patent License Agreement in connection with a Change of Control, Licensee will
pay the Assignment Fee forth in Section 3.1(e) of this Agreement within fifteen
(15) days of the effective date of such assignment. Assignment Fee shall not be
due for an assignment of this Patent License Agreement to an Affiliate of
Licensee that is not made in connection with a Change of Control; provided,
however, that if such Affiliate ceases to be an Affiliate of Licensee, then an
Assignment Fee shall become due and payable to Licensor within fifteen (15) days
after such Affiliate ceases to be an Affiliate of Licensee. Assignments are
further governed by Section 15 below.

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 7Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

 

3.2

Royalties

Licensee will pay a running royalty at the rate set forth in Section 3.2 of the
Patent License Agreement [*], payable on or before the Quarterly Payment
Deadline for such Contract Quarter, subject to the following:

*Confidential Treatment Requested.

 



 

(b)

No more than one royalty shall be paid to Licensor hereunder with respect to the
sale of any one unit of Licensed Product, whether or not more than one patent or
Valid Claim is applicable to the Licensed Product, or the development,
manufacture, or performance thereof.

 

(c)

If Licensee, an Affiliate, or a Sublicensee reasonably determines that it is
necessary or advisable to obtain a license to any patent(s) or patent
application(s) owned, licensed, or controlled by a third party in any country of
the Territory, then Licensee shall be entitled to deduct [*] of the
consideration paid to any such third party for any such rights in a particular
country (such consideration, “Third Party Royalties”) from any payments due
Licensor under Section 3.2(a) of this Agreement for Net Product Sales in that
particular country, provided that such amounts payable shall not be reduced,
with respect to any Contract Quarter below [*] of the amounts otherwise due
Licensor with respect to such Contract Quarter for said Net Product Sales
without such offset (with any amount of any such consideration not used to
reduce payments due Licensor hereunder as a result of such limit remaining
available for deduction from amounts due Licensor in future Contract Quarter for
Net Product Sales in that particular country, subject to such [*] limit in each
Contract Quarter) Licensee, Affiliate, or Sublicensee reasonably determines that
it is necessary or advisable to obtain a license to any patent(s) or patent
application(s) owned, licensed, or controlled by a Third Party

 

(d)

Should a compulsory license be granted, or be the subject of a possible grant,
to a third party under the applicable laws, rules, regulations, guidelines, or
other directives of any Government in the Territory under the Patent Rights, the
Party receiving notice thereof or otherwise becoming aware thereof shall
promptly notify the other Party thereof, including any material information
concerning such compulsory license, and the total amount payable under Section
3.2(a) with respect to sales of Licensed Products in such country will be
adjusted to match any lower amount such third party may be allowed to pay with
respect to the sales of such Licensed Products in such country, with such lower
amount subject to further adjustments pursuant to Sections 3.2(c) above.

 

(e)

Subject to any earlier termination of this Agreement, amounts due under Section
3.2(a) shall only be payable on a country-by-country and Licensed
Product-by-Licensed Product basis for Licensed Products that are made or sold in
a particular country prior to the first date on which there are no Valid Claims
of any Patent Right Covering such Licensed Product in such

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 8Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

 

country, (such period for a particular Licensed Product in a particular country,
the “Royalty Term” for such Licensed Product in such country) .

 

3.3

Non-cash Consideration

If Licensee receives or anticipates receipt of non-cash consideration from sales
of Licensed Products or Sublicense Agreements, the manner in which Licensor will
receive its compensation under the Agreement with respect to such non-cash
consideration will be negotiated in good faith and timely agreed to by the
Parties.

4.

Reports and Plans

The reports specified in this Section 4 will be sent to Licensor’s payment and
reporting contact identified in Section 18 (Notices) of the Patent License
Agreement. Any special formatting requirements for such reports shall be
mutually agreed upon in writing by Licensor and Licensee.

 

4.1

Quarterly Payment and Milestone Reports

On or before each Quarterly Payment Deadline, Licensee will deliver to Licensor
a true and accurate report, certified by an officer of Licensee, giving such
particulars of the business conducted by Licensee, its Affiliates and its
Sublicensees (including copies of reports provided by Sublicensees and
Affiliates to Licensee) during the preceding Contract Quarter under the
Agreement as necessary for Licensor to account for Licensee’s payments
hereunder, even if no payments are due. The reports shall continue to be
delivered after the termination or expiration of the Agreement until such time
as all Licensed Products permitted to be sold after termination or expiration
have been sold or destroyed. Licensee shall provide information in sufficient
detail to enable the royalties payable hereunder to be determined and to
calculate all of the amounts payable under the Agreement. The report shall
include:

 

(a)

The name of the Licensee, the Patent License Agreement number, and the period
covered by the report;

 

(b)

The name of any Affiliates and Sublicensees whose activities are also covered by
the report;

 

(c)

Identification of each Licensed Product for which any royalty payments have
become payable;

 

(d)

Net Product Sales segregated on a product-by-product basis, and a
country-by-country basis, or an affirmative statement that no Sales were made.
The report shall also itemize the permitted deductions from the gross revenue
used to arrive at the resulting Net Product Sales on a product-by-product basis;

 

(e)

The applicable royalty rate;

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 9Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

 

(f)

An affirmative statement of whether any milestones with deadlines in that
Contract Quarter under Section 2.4 and any milestones under Section 3.1(b) were
met or not, and the resulting Milestone Fee payable;

 

(g)

Non-Royalty Sublicensing Consideration received by Licensee segregated on a
Sublicense Agreement -by-Sublicense Agreement basis, or an affirmative statement
that none was received;

 

(h)

If any consideration was received in currencies other than U.S. dollars, the
report shall describe the currency exchange calculations; and

 

(i)

Any changes in accounting methodologies used to account for and calculate the
items included in the report since the previous report.

 

4.2

Annual Written Progress Report and Commercialization Plan

Within forty-five (45) days following the end of each Contract Year until the
year following the year in which the first commercial sale of a Licensed Product
occurred , Licensee will deliver to Licensor a true and accurate written
progress report and commercialization plan, certified by an officer of Licensee,
that summarizes (i) Licensee’s efforts and accomplishments during the Contract
Year to diligently commercialize Licensed Products, and (ii) Licensee’s
development and commercialization plans with respect to Licensed Products for
the next Contract Year. The report shall also cover such activities by
Affiliates and Sublicensees. The report shall contain the following information
to the extent relevant to the activities under the Agreement:

 

(a)

The name of the Licensee, the Patent License Agreement number, the names of any
Affiliates and Sublicensees, and the products and services being developed
and/or commercialized;

 

(b)

The progress toward completing and the plans for completing the applicable
milestone events pursuant to Sections 2.4 and 3.1(b);

 

(c)

The research and development activities, including status and plans for
obtaining any necessary governmental approvals, performed during the past year,
and the plans for research and development activities for the next year; and

 

(d)

The marketing activities for the past year and planned for the next year, and
Licensee’s internal estimate for sales for the next year.

5.

Payment, Records, and Audits

 

5.1

Payments

All amounts referred to in the Patent License Agreement are expressed in U.S.
dollars without deductions for taxes, assessments, fees, or charges of any kind.
Each

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 10Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

payment will reference the agreement number set forth at the beginning of the
Patent License Agreement. All payments to Licensor will be made in U.S. dollars
by check or wire transfer (Licensee to pay all wire transfer fees) payable to
the payee identified in Section 18 of the Patent License Agreement and sent to
the payment and reporting contact in Section 18 (Notices) of the Patent License
Agreement.

 

5.2

Sales Outside the U.S.

If any currency conversion shall be required in connection with the calculation
of payments hereunder, such conversion shall be made using the rate used by
Licensee for its financial reporting purposes in accordance with Generally
Accepted Accounting Principles (or foreign equivalent) or, in the absence of
such rate, using the average of the buying and selling exchange rate for
conversion between the foreign currency and U.S. Dollars, for current
transactions as reported in The Wall Street Journal on the last business days of
the Contract Quarter to which such payment pertains. Licensee may not make any
tax withholdings from payments to Licensor, but Licensor agrees to supply to
Licensee, upon written request, appropriate evidence from appropriate U.S.
governmental agencies showing that Licensor is a resident of the United States
of America for purposes of the U.S. income tax laws and is tax-exempt under such
income tax laws.

 

5.3

Late Payments

Undisputed amounts that are not paid when due will accrue a late charge from the
due date until paid, at a rate equal to 1.0% per month (or the maximum allowed
by law, if less).

 

5.4

Records

For a period of four years after the Contract Quarter to which the records
pertain, Licensee agrees that it and its Affiliates and Sublicensees will each
keep complete and accurate records of their Net Product Sales, Milestone Fees,
and Non-Royalty Sublicensing Consideration in sufficient detail to enable such
payments to be determined and audited.

 

5.5

Auditing

Licensee and its Affiliates will permit an independent certified public
accountant designated by Licensor and approved in writing by Licensee (which
approval shall not be unreasonably withheld or delayed), at Licensor’s expense,
to examine books, ledgers, and records relating solely to amounts payable
hereunder, during regular business hours, at Licensee’s or its Affiliate’s place
of business, on at least thirty (30) days advance notice, to the extent
necessary to verify any payment required under the Agreement. For each
Sublicensee, Licensee shall obtain such audit rights for Licensor or itself. If
Licensee obtains such audit rights for itself, it will promptly conduct an audit
of the Sublicensee’s records upon Licensor’s request and at Licensor’s expense,
and Licensee will furnish to Licensor a copy of the findings

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 11Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

from such audit. No more than one audit of Licensee, each Affiliate, and each
Sublicensee shall be conducted under this Section 5.5 in any calendar year. If
any amounts due Licensor have been underpaid, then Licensee shall immediately
pay Licensor the amount of such underpayment plus accrued interest due in
accordance with Section 5.3. If the amount of underpayment is equal to or
greater than 5% of the total amount due for the records so examined, Licensee
will pay the cost of such audit. Such audits may, if mutually agreed upon in
writing by Licensor and Licensee, consist of a self-audit conducted by Licensee
at Licensor’s expense and certified in writing by an authorized officer of
Licensee. If the amounts due Licensor have been overpaid, the balance of
overpayment shall be credited toward the next payment of monies owed Licensor.
All information examined pursuant to this Section 5.5 shall be deemed to be the
Confidential Information of the Licensee.

6.

Patent Expenses and Prosecution

 

6.1

Patent Expenses

Licensee shall reimburse Licensor for all past documented, out-of-pocket
expenses incurred by Licensor for filing, prosecuting, enforcing, defending and
maintaining Patent Rights and related patent searches through the Effective Date
of the Agreement, including those identified in Section 3.1(a) of the Patent
License Agreement, and all such future expenses incurred by Licensor, for so
long as, and in such countries as the Agreement remains in effect. Licensee will
reimburse such patent expenses, within thirty (30) days after Licensee’s receipt
of an invoice, with such payment being made either directly to Prosecution
Counsel or to Licensor, as elected by Licensor in writing on or before the date
of the applicable invoice. Patent expense payment delinquencies (whether owed
directly to Prosecution Counsel or to Licensor) that are not in dispute in good
faith will be considered a payment default under Section 7.3(a).

 

6.2

Direction of Prosecution

Licensor will apply for, prosecute, and maintain during the term of this
Agreement, the Patent Rights in the United States and in the foreign countries
listed in Schedule 6.2 hereto. Licensor will confer with Licensee to develop a
strategy for the prosecution and maintenance of Patent Rights. Licensor will
request that copies of all documents prepared by the Prosecution Counsel for
submission to governmental patent offices be provided to Licensee for review and
comment prior to filing, to the extent practicable under the circumstances.
Licensee will be given reasonable opportunities to advise Licensor in the
filing, prosecution, and maintenance of Patent Rights. At Licensee’s request,
and reasonably in advance of any filing, fee, or other action deadlines,
Licensee shall be provided with copies of all prosecution documents relating to
Patent Rights so that Licensee may have the opportunity to offer comments and
remarks thereon, such comments and remarks to be given due consideration by
Licensor. At its discretion, Licensor may allow Licensee to instruct Prosecution
Counsel directly, provided, that (a) Licensor will maintain final authority in
all decisions regarding the prosecution and maintenance of the Patent

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 12Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

Rights, (b) Licensor may revoke this authorization to instruct Prosecution
Counsel directly at any time, and (c) the Prosecution Counsel remains counsel to
the Licensor with an appropriate contract (and shall not jointly represent
Licensee unless requested by Licensee and approved by Licensor, and an
appropriate engagement letter and conflict waiver are in effect). If Licensee
wishes to instruct Prosecution Counsel directly or change Prosecution Counsel,
Licensee may request to do so by following the Licensor’s procedures for such.
Licensor reserves in its sole discretion the ability to change Prosecution
Counsel and to approve or disapprove any requested changes by Licensee. The
Parties agree that they share a common legal interest to get valid enforceable
patents and that Licensee will maintain as privileged all information received
pursuant to this Section.

 

6.3

Ownership

All patent applications and patents will be in the name of Licensor (and any
co-owner identified in Section 1 of the Patent License Agreement) and owned by
Licensor (and such co-owner, if any). No payments due under the Patent License
Agreement will be reduced solely as the result of co-ownership interests in the
Patent Rights by Licensee or any other party.

 

6.4

Additional Foreign Filings

If Licensee wishes to pursue patent protection in countries other than the U.S.,
and the foreign countries listed in Schedule 6.2 hereto, then (i) Licensee shall
notify Licensor in writing, subject to applicable bar dates, of such foreign
countries in sufficient time to reasonably enable the preparation of such
additional filings, (ii) Licensor will apply for, prosecute, and maintain during
the term of this Agreement, the Patent Rights in such foreign countries, and
(iii) Schedule 6.2 shall be automatically amended to include such foreign
countries. If Licensee notifies Licensor in writing that it does not choose to
pursue patent rights in a particular foreign country and Licensor chooses to do
so, Licensor shall so notify Licensee and thereafter said patent application or
patent shall no longer be included in the Patent Rights and Licensee shall have
no further rights thereto.

 

6.5

Withdrawal from Paying Patent Costs

If at any time Licensee wishes to cease paying for any costs for a particular
Patent Right or for patent prosecution in a particular jurisdiction, Licensee
must give Licensor at least ninety (90) days prior written notice and Licensee
will continue to be obligated to pay for the patent costs which reasonably
accrue during said notice period. Thereafter, said patent application or patent
shall no longer be included in the Patent Rights and Licensee shall have no
further rights thereto.

 

6.6

U.S. Patent and Trademark Office Entity Size Status

Licensee represents that as of the Effective Date the entity size status of
Licensee in accordance with the regulations of the U.S. Patent and Trademark
Office is as set forth in Section 1 of the Patent License Agreement. Licensee
will inform

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 13Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

Licensor in writing on a timely basis of any change in its U.S. Patent and
Trademark Office entity size status.

7.

Term and Termination

 

7.1

Term

Unless earlier terminated as provided herein, the term of the Agreement will
commence on the Effective Date and continue on a country-by-country and Licensed
Product-by-Licensed Product basis, until the expiration of the Royalty Term for
a particular Licensed Product in a particular country (with the entire Agreement
expiring on the expiration of the last-to-expire Royalty Term).

 

7.2

Termination by Licensee

Licensee, at its option, may terminate the Agreement by providing Licensor
written notice of intent to terminate, which such termination effective will be
ninety (90) days following receipt of such notice by Licensor.

 

7.3

Termination by Licensor

Licensor, at its option, may immediately terminate the Agreement, or any part of
Patent Rights, or any part of Field, or any part of Territory, or the exclusive
nature of the license grant, upon delivery of written notice to Licensee of
Licensor’s decision to terminate, if any of the following occur:

 

(a)

Licensee becomes in arrears in any payments due under the Agreement, and
Licensee fails to make the required payment within thirty (30) days after
delivery of written notice from Licensor; or

 

(b)

Licensee is in breach of any non-payment provision of the Agreement, and does
not cure such breach within sixty (60) days after delivery of written notice
from Licensor; or

Licensor delivers notice to Licensee of [*], even in the event that Licensee
cures such breaches in the allowed period, but only if [*]; or

*Confidential Treatment Requested.

 



 

(d)

Licensee or its Affiliate or Sublicensee participates in any proceeding or
action to challenge the validity, enforceability, or scope of one or more of the
Patent Rights. Provided however, this section shall not be applicable in the
context of a Sublicensee or Affiliate defending against a patent infringement
suit initiated by licensor, or if Licensee terminates a Sublicensee (in the
event Sublicensee sues Licensor) within 30 days of receiving notice from
Licensor that they are being sued by the Sublicensee.

 

7.4

Other Conditions of Termination

The Agreement will terminate:

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 14Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

 

(a)

Immediately without the necessity of any action being taken by Licensor or
Licensee, (i) if Licensee files for bankruptcy under Chapter 7 or Chapter 11 of
the U.S. Bankruptcy Act or becomes insolvent, or (ii) Licensee’s Board of
Directors elects to liquidate its assets or dissolve its business, or (iii)
Licensee makes an assignment for the benefit of creditors or (iv) if the
business or assets of Licensee are otherwise placed in the hands of a receiver,
assignee for the protection of creditors or trustee, whether by voluntary act of
Licensee or otherwise; or

 

(b)

At any time by mutual written agreement between Licensee and Licensor.

 

7.5

Effect of Termination

If the Agreement is terminated for any reason:

 

(a)

If a Sublicensee is in good standing under its Sublicense Agreement without any
uncured defaults that would otherwise have entitled the Licensee to terminate
such Sublicense Agreement, the Sublicensee may request Licensor to grant a
direct license to the Sublicensee on comparable terms; which request must be in
writing and received by Licensor not later than thirty (30) days after any
termination of the Agreement. If Licensor determines that the Sublicensee is
well qualified to continue as a direct licensee, Licensor will not unreasonably
withhold consent for such request; in which event, said Sublicensee and Licensor
will enter into a new mutually approved written license agreement that endeavors
to preserve the essential benefits for each party that they enjoyed under the
prior Agreement and Sublicense Agreement. For the avoidance of doubt, during the
period between the termination of the Agreement and the date on which such a
mutually approved written license agreement is consummated between the
Sublicensee and Licensor, the Sublicense Agreement shall be deemed to continue
with the Licensor directly. If no such mutually approved written license
agreement is consummated between the Sublicensee and Licensor, the Sublicense
Agreement shall be deemed to be terminated.

 

(b)

Licensee shall cease making, having made, distributing, having distributed,
using, selling, offering to sell, leasing, loaning and importing any Licensed
Products by the effective date of termination; and

 

(c)

Licensee shall tender payment of all accrued royalties and other accrued
payments due to Licensor in accordance with the payment terms hereof; and

 

(d)

Nothing in the Agreement will be construed to release either Party from any
obligation that matured prior to the effective date of termination; and

 

(e)

The provisions of Sections 8 (Confidentiality), 9 (Infringement and Litigation),
11 (Representations and Disclaimers), 12 (Limit of Liability), 13
(Indemnification), 14 (Insurance), 17 (Use of Name), 18 (Notices), and 19
(General Provisions) will survive any termination or expiration of the

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 15Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

 

Agreement. In addition, the provisions of Sections 3 (Compensation), 4.1
(Quarterly Payment and Milestone Reports), 5 (Payment, Records and Audits), and
6.1 (Patent Expenses) shall survive with respect to all activities and payment
obligations accruing prior to the termination or expiration of the Agreement.

8.

Confidentiality

 

8.1

Definition

“Confidential Information” means all information that is of a confidential or
proprietary nature to Licensor or Licensee and provided by one Party to the
other Party under the Agreement.

 

8.2

Protection and Marking

Licensor and Licensee each agree that all Confidential Information disclosed in
tangible form, and marked “confidential” and forwarded to one by the other, or
if disclosed orally, is designated as confidential at the time of disclosure:
(i) is to be held in strict confidence by the receiving Party, (ii) is to be
used by and under authority of the receiving Party only as authorized in the
Agreement, and (iii) shall not be disclosed by the receiving Party, its agents
or employees without the prior written consent of the disclosing Party or as
authorized in the Agreement. Licensee has the right to use and disclose
Confidential Information of Licensor reasonably in connection with the exercise
of its rights under the Agreement, including without limitation disclosing to
Affiliates, Sublicensees, potential investors, acquirers, and others on a need
to know basis, if such Confidential Information is provided under conditions
which reasonably protect the confidentiality thereof. Each Party’s obligation of
confidence hereunder includes, without limitation, using at least the same
degree of care with the disclosing Party’s Confidential Information as it uses
to protect its own Confidential Information, but always at least a reasonable
degree of care.

 

8.3

Confidentiality of Terms of Agreement

Each Party agrees not to disclose to any third party the terms of the Agreement
without the prior written consent of the other Party hereto, except each Party
may disclose the terms of the Agreement: (a) to advisors, actual or potential
Sublicensees, acquirers or investors, and others on a need to know basis, in
each case, under appropriate confidentiality obligations substantially similar
to those of this Section 8; and (b) to the extent necessary to comply with
applicable laws and court orders (including, without limitation, The Texas
Public Information Act, as may be amended from time to time, other open records
laws, decisions and rulings, and securities laws, regulations and guidance).
Notwithstanding the foregoing, the existence of the Agreement shall not be
considered Confidential Information.

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 16Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

 

8.4

Disclosure Required by Court Order or Law

If the receiving Party is required to disclose Confidential Information of
another Party hereto, or any terms of the Agreement, pursuant to the order or
requirement of a court, administrative agency, or other governmental body or
applicable law, the receiving Party may disclose such Confidential Information
or terms to the extent required, provided that the receiving Party shall use
reasonable efforts to provide the disclosing Party with reasonable advance
notice thereof to enable the disclosing Party to seek a protective order and
otherwise seek to prevent such disclosure. To the extent that Confidential
Information so disclosed does not become part of the public domain by virtue of
such disclosure, it shall remain Confidential Information protected pursuant to
Section 8.

 

8.5

Copies

Each Party agrees not to copy or record any of the Confidential Information of
the other Party, except as reasonably necessary to exercise its rights or
perform its obligations under the Agreement, and for archival and legal
purposes.

 

8.6

Continuing Obligations

Subject to the exclusions listed in Section 8.7, the Parties’ confidentiality
obligations under the Agreement will survive termination of the Agreement and
will continue for a period of five (5) years thereafter.

 

8.7

Exclusions

Information shall not be considered Confidential Information of a disclosing
Party under the Agreement to the extent that the receiving Party can establish
by competent written proof that such information:

 

(a)

Was in the public domain at the time of disclosure; or

 

(b)

Later became part of the public domain through no act or omission of the
recipient Party, its employees, agents, successors or assigns in breach of the
Agreement; or

 

(c)

Was lawfully disclosed to the recipient Party by a third party having the right
to disclose it not under an obligation of confidentiality; or

 

(d)

Was already known by the recipient Party at the time of disclosure; or

 

(e)

Was independently developed by the recipient Party without use of ‘ the
disclosing Party’s Confidential Information.

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 17Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

 

8.8

Copyright Notice

The placement of a copyright notice on any Confidential Information will not be
construed to mean that such information has been published and will not release
the other Party from its obligation of confidentiality hereunder.

9.

Infringement and Litigation

 

9.1

Notification

If either Licensor’s designated office for technology commercialization or
Licensee becomes aware of any alleged, potential or actual infringement of
Patent Rights, each Party shall promptly notify the other of such in writing.
Within two (2) business days of such notification (the “SRA Notice Period”),
Licensor agrees to notify Licensee in writing if the infringing party is a party
to a sponsored research agreement with the Licensor [*].

*Confidential Treatment Requested.

 



 

9.2

Licensee’s Enforcement Rights

With respect to any potential infringement of the Patent Rights, Licensee shall
have the first and primary right, but not the obligation, to, at its expense,
initiate, prosecute, and control any action or legal proceedings, and/or enter
into a settlement, including any declaratory judgment action, with respect
thereto. In the event Licensor provides Licensee with an SRA Notice during the
SRA Notice Period, Licensee shall not file an infringement lawsuit against the
third party identified in such SRA Notice for at least [*] from the date of such
SRA Notice. In any such litigation brought by Licensee, Licensee shall have the
right to use and sue in Licensor’s name and join Licensor as a party to such
litigation only with the prior written consent of Licensor, and Licensor shall
cooperate reasonably with respect thereto, as requested and at the expense of
Licensee. If, within one hundred eighty (180) calendar days of the notice in
Section 9.1, Licensee has neither brought, nor is Licensee diligently
prosecuting an infringement or other action with respect to such potential
infringement, then Licensor shall have the right, at its expense, to bring suit
to enforce such Patent Rights against such potential infringer, at its own
expense, unless Licensee has provided Licensor with a reasonable strategic
rationale for not taking action to terminate such potential infringement.
Notwithstanding the foregoing, Licensor shall not, and shall not permit any
third party to, proceed against an alleged infringer of the Patent Rights in the
Territory (1) unless significant damages are reasonably expected to be recovered
from the infringer in such proceeding and (2) without first consulting with
Licensee regarding the strategy for such proceeding and considering in good
faith Licensee’s comments regarding such proceeding.

 

9.3

Litigation Control

The Party pursuing or controlling any action or defense under Section 9.2 (the
“Controlling Party”) shall be free to enter into a settlement, consent judgment,
or other voluntary disposition of any such action or defense, provided, however,
that

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 18Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

(i) the Controlling Party shall consult with the other Party (the “Secondary
Party”) prior to entering into any settlement or voluntary disposition thereof,
(ii) any settlement, consent judgment or other voluntary disposition of such
actions which (1) subjects the Secondary Party to any non-indemnified liability
or obligation or (2) admits fault or wrongdoing on the part of Secondary Party
must, in each case, be approved in advance and in writing by the Secondary
Party, (iii) any settlement, consent judgment or other voluntary disposition of
such actions which materially limits the scope, validity, or enforceability of,
or otherwise may adversely affect, any Patent Rights shall not be entered into,
consented to, approved, or agreed upon without the other Party’s prior written
approval, and (iv) any settlement, consent judgment or other voluntary
disposition of such actions that would reasonably be expected to materially
adversely affect the Patent Rights or the ability of Licensee to manufacture,
use, market or sell Licensed Products shall not be entered into, consented to,
approved, or agreed upon without Licensee’s prior written consent. With respect
to clause (ii) or (iii) above in this Section 9.3, the Secondary Party shall
provide the Controlling Party notice of its approval or denial of such approval
within [*] business days of any request for such approval by the Controlling
Party, provided that (X) in the event Secondary Party wishes to deny such
approval, such notice shall include a written description summarizing the
Secondary Party’s reasonable objections to the proposed settlement, consent
judgment, or other voluntary disposition and (Y) Secondary Party shall be deemed
to have approved such proposed settlement, consent judgment, or other voluntary
disposition in the event it fails to provide such notice within such [*]
business day period.

*Confidential Treatment Requested.

 



 

9.4

Sharing Net Recovery

Any recovery or damages received by the Controlling Party with respect to the
infringement of the rights to the Patent Rights granted under this Agreement, or
in settlement of any matter subject to Section 9.2 shall (i) first be used to
reimburse the Parties pro rata for unreimbursed reasonable, documented
litigation expenses (excluding, with respect to any costs or expenses incurred
by Licensor, compensation of any employees or consultants of Licensor or any
Affiliate thereof) incurred in connection with such action or settlement, and
the remainder shall be split [*] to Controlling Party and [*] to Secondary
Party. Notwithstanding the foregoing, the Secondary Party, at its expense, shall
have the right to be represented by counsel of its choice in any proceeding
governed by this Section.

*Confidential Treatment Requested.

 



10.

Export Compliance

Licensee understands that the Arms Export Control Act (AECA), including its
implementing International Traffic In Arms Regulations (ITAR), and the Export
Administration Act (EAA), including its Export Administration Regulations (EAR),
are some (but not all) of the laws and regulations that comprise the U.S. export
laws and regulations. Licensee further understands that the U.S. export laws and
regulations include (but are not limited to): (a) ITAR and EAR
product/service/data-specific requirements; (b) ITAR and EAR ultimate
destination-specific requirements; (c) ITAR and EAR end user-specific
requirements; (d) Foreign Corrupt Practices Act; and (e) anti-boycott laws and

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 19Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

regulations. Licensee will comply with all then-current applicable export laws
and regulations of the U.S. Government (and other applicable U.S. laws and
regulations) pertaining to the Licensed Products (including any associated
products, items, articles, computer software, media, services, technical data,
and other information). Licensee certifies that it will not, directly or
indirectly, export (including any deemed export), nor re-export (including any
deemed re-export) the Licensed Products (including any associated products,
items, article’s, computer software, media, services, technical data, and other
information) in violation of applicable U.S. laws and regulations. Licensee will
include a provision in its agreements, substantially similar to this Section 10,
with its Sublicensees, third party wholesalers and distributors, and physicians,
hospitals or other healthcare providers who purchase a Licensed Product,
requiring that these parties comply with all then-current applicable U.S. export
laws and regulations and other applicable U.S. laws and regulations.

11.

Representations and Disclaimers

 

11.1

Licensor Representations

Except for the rights, if any, of the Government as set forth in Section 11.2,
Licensor represents and warrants to Licensee that to the knowledge of Licensor’s
Office of Technology Commercialization (i) Licensor is the owner of the entire
right, title, and interest in and to Patent Rights (other than the right, title
and interest of any joint owner identified in Section 1 of the Patent License
Agreement), (ii) Licensor has the right to grant licenses hereunder, (iii)
Licensor has not knowingly granted and will not knowingly grant licenses or
other rights under the Patent Rights that are in conflict with the terms and
conditions in the Agreement, (iv) Licensor’s execution and performance of this
Agreement will not result in a breach of any other contract to which it is, or
will become, a party, and (v) OTC has not received any written notification,
alleging that the Patent Rights are invalid or unenforceable or that the
exercise by Licensee of any rights granted hereunder will infringe on or
constitute misappropriation of any patent or other proprietary right of any
third party.

 

11.2

Government Rights

Licensee understands that Patent Rights may have been developed under a funding
agreement with Government and, if so, that Government may have certain rights
relative thereto. The Agreement is made subject to the Government’s rights under
any such agreement and under any applicable Government law or regulation. To the
extent that there is a conflict between any such agreement, such applicable law
or regulation and the Agreement, the terms of such Government agreement, and
applicable law or regulation, shall prevail. Licensee agrees that, to the extent
required by U.S. laws and regulations, Licensed Products used or sold in the
U.S. will be manufactured substantially in the U.S., unless a written waiver is
obtained in advance from the U.S. Government.

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 20Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

 

11.3

Licensor Disclaimers

EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 11.1, LICENSEE UNDERSTANDS AND
AGREES THAT LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS
OR IMPLIED, INCLUDING, WITHOUT LIMITATION, AS TO THE LICENSED PRODUCTS OR
LICENSED SERVICES, OR AS TO THE OPERABILITY OR FITNESS FOR ANY USE OR PARTICULAR
PURPOSE, MERCHANTABILITY, SAFETY, EFFICACY, APPROVABILITY BY REGULATORY
AUTHORITIES, TIME AND COST OF DEVELOPMENT, PATENTABILITY, AND/OR BREADTH OF
PATENT RIGHTS. LICENSOR MAKES NO REPRESENTATION AS TO WHETHER ANY PATENT WITHIN
PATENT RIGHTS IS VALID, OR AS TO WHETHER THERE ARE ANY PATENTS NOW HELD, OR
WHICH WILL BE HELD, BY OTHERS OR BY LICENSOR THAT MIGHT BE REQUIRED FOR USE OF
PATENT RIGHTS IN FIELD. NOTHING IN THE AGREEMENT WILL BE CONSTRUED AS CONFERRING
BY IMPLICATION, ESTOPPEL OR OTHERWISE ANY LICENSE OR RIGHTS TO ANY PATENTS OR
TECHNOLOGY OF LICENSOR OTHER THAN THE PATENT RIGHTS, WHETHER SUCH PATENTS ARE
DOMINANT OR SUBORDINATE TO THE PATENT RIGHTS. LICENSOR HAS NO OBLIGATION TO
FURNISH TO LICENSEE ANY KNOW-HOW, TECHNOLOGY OR TECHNOLOGICAL INFORMATION.

 

11.4

Licensee Representation

By execution of the Agreement, Licensee represents, acknowledges, covenants and
agrees (a) that Licensee has not been induced in any way by Licensor or its
employees to enter into the Agreement, and (b) that Licensee has been given an
opportunity to conduct sufficient due diligence with respect to all items and
issues pertaining to this Section 11 (Representations and Disclaimers) and all
other matters pertaining to the Agreement; and (c) that Licensee has adequate
knowledge and expertise, or has utilized knowledgeable and expert consultants,
to adequately conduct the due diligence, and (d) that Licensee accepts all risks
inherent herein. Licensee represents that it is a duly organized, validly
existing entity of the form indicated in Section 1 of the Patent License
Agreement, and is in good standing under the laws of its jurisdiction of
organization as indicated in Section 1 of the Patent License Agreement, and has
all necessary corporate or other appropriate power and authority to execute,
deliver and perform its obligations hereunder.

12.

Limit of Liability

IN NO EVENT SHALL LICENSOR, THE UNIVERSITY SYSTEM IT GOVERNS, ITS MEMBER
INSTITUTIONS, INVENTORS, REGENTS, OFFICERS, EMPLOYEES, STUDENTS, AGENTS OR
AFFILIATED ENTERPRISES (COLLECTIVELY, “LICENSOR COVERED PARTIES”), BE LIABLE FOR
ANY INDIRECT, SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, OR PUNITIVE DAMAGES
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS OR

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 21Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

REVENUE) ARISING OUT OF OR IN CONNECTION WITH THE AGREEMENT OR ITS SUBJECT
MATTER, REGARDLESS OF WHETHER ANY SUCH PARTY KNOWS OR SHOULD KNOW OF THE
POSSIBILITY OF SUCH DAMAGES.

OTHER THAN FOR CLAIMS AGAINST LICENSEE FOR INDEMNIFICATION PROVIDED UNDER
SECTION 13 WITH RESPECT TO THIRD PARTY CLAIMS, IN NO EVENT SHALL LICENSEE, ITS
AFFILIATES OR SUBLICENSEES BE LIABLE TO LICENSOR COVERED PARTIES FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS OR REVENUE) ARISING
OUT OF OR IN CONNECTION WITH THE AGREEMENT OR ITS SUBJECT MATTER, REGARDLESS OF
WHETHER LICENSEE KNOWS OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES.

13.

Indemnification

 

13.1

Indemnification Obligation

Subject to Section 13.2, Licensee agrees to hold harmless, defend and indemnify
Licensor, the university system it governs, its member institutions, its
Regents, officers, employees, students and agents (the “Indemnified Parties”, or
an “Indemnified Party”) from and against any liabilities, damages, causes of
action, suits, judgments, liens, penalties, fines, losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees and other expenses of
litigation) (collectively “Liabilities”) resulting from claims or demands
brought by third parties against an Indemnified Party on account of any injury
or death of persons, damage to property, or any other damage or loss arising out
of the exercise or practice by or under authority of Licensee, its Affiliates or
their Sublicensees, or third party wholesalers or distributors, or physicians,
hospitals or other healthcare providers who purchase a Licensed Product, of the
rights granted hereunder.

 

13.2

Conditions of Indemnification

Licensee shall have no responsibility or obligation under Section 13.1 for any
Liabilities to the extent caused by the gross negligence or willful misconduct
by an Indemnified Party. Obligations to indemnify, and hold harmless under
Section 13.1 are subject to: (a) to the extent authorized by the Texas
Constitution and the laws of the State of Texas, and subject to the statutory
duties of the Texas Attorney General, the Indemnified Party giving Licensee
control of the defense and settlement of the claim and demand; and (b) to the
extent authorized by the Texas Constitution and the laws of the State of Texas
and subject to statutory duties of the Texas Attorney General, the Indemnified
Party providing assistance reasonably requested by Licensee, at Licensee’s
expense.

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 22Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

14.

Insurance

 

14.1

Insurance Requirements

Prior to any Licensed Product being used in humans or sold (including for the
purpose of obtaining regulatory approvals), by Licensee, an Affiliate, or by a
Sublicensee, and for a period of five years after the Agreement expires or is
terminated, Licensee shall, at its sole cost and expense, procure and maintain
commercial general liability insurance or an equivalent program of
self-insurance in commercially reasonable and appropriate amounts for the
Licensed Product being used or sold. Licensee shall use commercially reasonable
efforts to have Licensor named as an additional insured party. Such commercial
general liability insurance shall provide, without limitation: (i) product
liability coverage; (ii) broad form contractual liability coverage for
Licensee’s indemnification under the Agreement; and (iii) coverage for
litigation costs.

 

14.2

Evidence of Insurance and Notice of Changes

Upon request by Licensor, Licensee shall provide Licensor with written evidence
of such insurance. Additionally, Licensee shall provide Licensor with written
notice of at least 30 days prior to Licensee cancelling, not renewing, or
materially changing such insurance.

15.

Assignment



*Confidential Treatment Requested.

 

The Agreement may not be assigned by Licensee without the prior written consent
of Licensor, which consent will not be unreasonably withheld; provided, however,
that Licensee shall be permitted to assign this Agreement to (i) any of its
Affiliates, [*]. A Change of Control shall be considered an assignment of the
Agreement. For any permitted assignment to be effective, (a) the Licensee must
be in good standing under this Agreement, (b) the assignment fee, if applicable,
shall be payable as specified in Section 3.1(e) of the Agreement (c) the
assignee must assume in writing all of Licensee’s interests, rights, duties and
obligations under the Agreement and agree to comply with all terms and
conditions of the Agreement as if the assignee were an original Party to the
Agreement and, (d) provide written notice to the Licensor of such assignment no
less than 15 days after completion of such assignment. Any such assignment must
be of all rights and obligations of Licensee, such that there is only one
existing Licensee at any one time.



16.

Governmental Markings

 

16.1

Patent Markings

To the extent reasonably practical, Licensee agrees to mark, and shall use
commercially reasonable efforts to ensure that its Affiliates, licensees, and
sublicensees mark, all Licensed Products with the number of any applicable
patent(s) licensed hereunder as part of the Patent Rights in accordance with
each country’s patent marking laws, including Title 35, U.S. Code, or if such
marking is

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 23Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

not practicable, shall so mark the accompanying outer box or product insert for
Licensed Products accordingly.

 

16.2

Governmental Approvals and Marketing of Licensed Products

Licensee will be responsible for obtaining all necessary Governmental approvals
for the development, production, distribution, sale, and use of any Licensed
Product, at Licensee’s expense, including, without limitation, any safety
studies. Licensee will have sole responsibility for any warning labels,
packaging and instructions as to the use and the quality control for any
Licensed Product.

 

16.3

Foreign Registration and Laws

Licensee agrees to register the Agreement with any foreign governmental agency
that requires such registration; and Licensee will pay all costs and legal fees
in connection with such registration. Licensee is responsible for compliance
with all foreign laws affecting the Agreement or the Sale of Licensed Products
to the extent there is no conflict with United States law, in which case United
States law will control.

17.

Use of Name

Licensee will not use the name, trademarks or other marks of Licensor (or the
name of the university system it governs, its member institutions, any of its
Regents or employees) without the advance written consent of Licensor; provided
however, in connection with describing the Agreement to existing and prospective
investors and Sublicensees, Licensee may identify Licensor’s name as the
licensor. Licensor may use Licensee’s name and logo for annual reports,
brochures, website, and internal reports without prior consent.

18.

Notices

Any notice or other communication of the Parties required or permitted to be
given or made under the Agreement will be in writing and will be deemed
effective when sent in a manner that provides confirmation or acknowledgement of
delivery and received at the address set forth in Section 18 of the Patent
License Agreement (or as changed by written notice pursuant to this Section 18).
Notices required under the Agreement may be delivered via E-mail provided such
notice is confirmed in writing as indicated.

Notices shall be provided to each Party as specified in the “Contact for Notice”
address set forth in Section 18 of the Patent License Agreement. Each Party
shall update the other Party in writing with any changes in such contact
information.

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 24Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

19.

General Provisions

 

19.1

Binding Effect

The Agreement is binding upon and inures to the benefit of the Parties hereto,
their respective executors, administrators, heirs, permitted assigns, and
permitted successors in interest.

 

19.2

Construction of Agreement

Headings are included for convenience only and will not be used to construe the
Agreement. The Parties acknowledge and agree that both Parties substantially
participated in negotiating the provisions of the Agreement; therefore, both
Parties agree that any ambiguity in the Agreement shall not be construed more
favorably toward one Party than the other Party, regardless of which Party
primarily drafted the Agreement.

 

19.3

Counterparts and Signatures

The Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument. A Party may evidence its execution and delivery of the
Agreement by transmission of a signed copy of the Agreement via facsimile or
email.

 

19.4

Compliance with Laws

Licensee will comply with all applicable federal, state and local laws and
regulations, including, without limitation, all export laws and regulations.

 

19.5

Governing Law

The Agreement will be construed and enforced in accordance with laws of the U.S.
and the State of Texas, without regard to choice of law and conflicts of law
principles.

 

19.6

Modification

Any modification of the Agreement will be effective only if it is in writing and
signed by duly authorized representatives of both Parties. No modification will
be made by email communications.

 

19.7

Severability

If any provision hereof is held to be invalid, illegal or unenforceable in any
jurisdiction, the Parties hereto shall negotiate in good faith a valid, legal
and enforceable substitute provision that most nearly reflects the original
intent of the Parties, and all other provisions hereof shall remain in full
force and effect in such jurisdiction and shall be construed in order to carry
out the intentions of the Parties

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 25Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

hereto as nearly as may be possible. Such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
such other provisions in any other jurisdiction, so long as the essential
essence of the Agreement remains enforceable.

 

19.8

Third Party Beneficiaries

Nothing in the Agreement, express or implied, is intended to confer any
benefits, rights or remedies on any entity, other than the Parties and their
permitted successors and assigns. However, if there is a joint owner of any
Patent Rights identified in Section 1 of the Patent License Agreement (other
than Licensee), then Licensee hereby agrees that the following provisions of
these Terms and Conditions extend to the benefit of the co-owner identified
therein (excluding the Licensee to the extent it is a co-owner) as if such
co-owner was identified in each reference to the Licensor but only if such
co-owner is bound by all of Licensor’s obligations under this Agreement: the
retained rights under clause (b) of Section 2.1; Section 11.3 (Licensor
Disclaimers); Section 12 (Limitation of Liability); Section 13
(Indemnification); Section 14.1 (Insurance Requirements); Section 17 (Use of
Name); and Section 19.10 (Sovereign Immunity, if applicable).

 

19.9

Waiver

Neither Party will be deemed to have waived any of its rights under the
Agreement unless the waiver is in writing and signed by such Party. No delay or
omission of a Party in exercising or enforcing a right or remedy under the
Agreement shall operate as a waiver thereof.

 

19.10

Sovereign Immunity

Nothing in the Agreement shall be deemed or treated as any waiver of Licensor’s
sovereign immunity.

 

19.11

Entire Agreement

The Agreement constitutes the entire Agreement between the Parties regarding the
subject matter hereof, and supersedes all prior written or verbal agreements,
representations and understandings relative to such matters.

 

19.12

Claims Against Licensor for Breach of Agreement

Licensee acknowledges that any claim for breach of the Agreement asserted by
Licensee against Licensor shall be subject to Chapter 2260 of the Texas
Government Code and that the process provided therein shall be Licensee’s sole
and exclusive process for seeking a remedy for any and all alleged breaches of
the Agreement by Licensor or the State of Texas.

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 26Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

 

19.13

Grant of Security. Interest

Licensee hereby grants to Licensor a security interest in and to Licensee’s
rights under the Patent License Agreement, as collateral security for the
payment by Licensee of any and all sums which may be owed from time to time by
Licensee to Licensor. Licensor shall have all rights of a secured party as
specified in the Texas Uniform Commercial Code relative to this security
interest and the enforcement thereof. Licensee hereby authorizes Licensor to
file with the appropriate governmental agencies appropriate UCC-1 financing
statements to evidence this security interest.

— END OF EXHIBIT A —

 

 

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinPage 27Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

Schedule 6.2

*Confidential Treatment Requested.

 



[*]

 

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinSchedule 6.2Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 

Schedule 20.2


Docket No.


Title

Application No.

Registration No.

AEG545/4-002US

US

Compositions of Engineered Human Arginases and Methods for Treating Cancer

12/610,685

8,440,184

AEG545/4-002REUS

US

Compositions of Engineered Human Arginases and Methods for Treating Cancer

14/711,916 (Reissue of 12/610685)

 

AEG545/4-002CONUS

US

Compositions of Engineered Human Arginases and Methods for Treating Cancer

13/863,448

9,050,340

AEG545/4-002CON2US

US

Compositions of Engineered Human Arginases and Methods for Treating Cancer

14/275,259

 

AEG545/4-002CON3US

US

Compositions of Engineered Human Arginases and Methods for Treating Cancer

15/270,955

 

AEG545/4-002CA

Canada

Compositions of Engineered Human Arginases and Methods for Treating Cancer

2742497

 

AEG545/4-002EP

Europe

Compositions of Engineered Human Arginases and Methods for Treating Cancer

09824219.1

2350273

AEG545/4-002CH

Switzerland

Compositions of Engineered Human Arginases and Methods for Treating Cancer

09824219.1

2350273

AEG545/4-002DE

Germany

Compositions of Engineered Human Arginases and Methods for Treating Cancer

09824219.1 (DE 6020090375 82.2)

2350273

AEG545/4-002DK

Denmark

Compositions of Engineered Human Arginases and Methods for Treating Cancer

09824219.1

2350273

AEG545/4-002DIVEP

Europe

Compositions of Engineered Human Arginases and Methods for Treating Cancer

16163214.6

 

AEG545/4-002ES

Spain

Compositions of Engineered Human Arginases and Methods for Treating Cancer

09824219.1

2350273

AEG545/4-002FR

France

Compositions of Engineered Human Arginases and Methods for Treating Cancer

09824219.1

2350273

AEG545/4-002GB

United Kingdom

Compositions of Engineered Human Arginases and Methods for Treating Cancer

09824219.1

2350273

AEG545/4-002HK

Hong Kong (EP)

Compositions of Engineered Human Arginases and Methods for Treating Cancer

12100429.7

2350273

AEG545/4-002IE

Ireland

Compositions of Engineered Human Arginases and Methods for Treating Cancer

09824219.1

2350273

AEG545/4-00211

Italy

Compositions of Engineered Human Arginases and Methods for Treating Cancer

09824219.1

2350273

AEG545/4-002JP

Japan

Compositions of Engineered Human Arginases and Methods for Treating Cancer

2011-534855

5695570

AEG545/4-002NL

Netherlands

Compositions of Engineered Human Arginases and Methods for Treating Cancer

09824219.1

2350273

AEG545/4-002ND

Norway

Compositions of Engineered Human Arginases and Methods for Treating Cancer

09824219.1

2350273

AEG545/4-002PL

Poland

Compositions of Engineered Human Arginases and Methods for Treating Cancer

09824219.1

2350273

AEG545/4-002SE

Sweden

Compositions of Engineered Human Arginases and Methods for Treating Cancer

09824219.1

2350273

AEG545/4-002TR

Turkey

Compositions of Engineered Human Arginases and Methods for Treating Cancer

TR

2016/07968

2350273

 

 

 

 

AEG545/4-003US

US

Methods for Purifying Pegylated Arginase

13/380,776

8,679,479

 

 

 

 

AEG545/4-004US

US

Engineered Enzymes with Methionine-Gamma-Lyase Enzymes and Pharmacological
Preparations Thereof

13/020,268

8,709,407

AEG545/4-004DIVUS

US

Engineered Enzymes with Methionine-Gamma-Lyase Enzymes and Pharmacological
Preparations Thereof

14/225,518

9,279,119

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinSchedule 20.2-1Agreement No. PM1401501

US 4915892v.1

--------------------------------------------------------------------------------

 


Docket No.


Title

Application No.

Registration No.

AEG545/4-004DIV2US

US

Engineered Enzymes with Methionine-Gamma-Lyase Enzymes and Pharmacological
Preparations Thereof

15/052,978

 

AEG545/4-004AU

Australia

Engineered Enzymes with Methionine-Gamma-Lyase Enzymes and Pharmacological
Preparations Thereof

2011212885

2011212885

AEG545/4-004CA

Canada

Engineered Enzymes with Methionine-Gamma-Lyase Enzymes and Pharmacological
Preparations Thereof

2788689

 

AEG545/4-004CN

China

Engineered Enzymes with Methionine-Gamma-Lyase Enzymes and Pharmacological
Preparations Thereof

201180013307.X

 

AEG545/4-004EP

Europe

Engineered Enzymes with Methionine-Gamma-Lyase Enzymes and Pharmacological
Preparations Thereof

11740355.0

 

AEG545/4-004HK

Hong Kong (CN)

Engineered Enzymes with Methionine-Gamma-Lyase Enzymes and Pharmacological
Preparations Thereof

13106011.7

 

AEG545/4-0041P

Japan

Engineered Enzymes with Methionine-Gamma-Lyase Enzymes and Pharmacological
Preparations Thereof

2012-552084

5875990

AEG545/4-004KR

Korea

Engineered Enzymes with Methionine-Gamma-Lyase Enzymes and Pharmacological
Preparations Thereof

10-2012-7023176

 

 

Licensee: Aeglea BioTherapeutics, Inc.CONFIDENTIALExclusive PLA

The University of Texas at AustinSchedule 20.2-2Agreement No. PM1401501

US 4915892v.1